DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 10, the recitation that the lever is pivoted “into a straightened position” is unclear.  In what sense is it considered to be straightened?  It appears that the lever is a substantially straight element.  Also, on line 12, the recitation that the lever is pivoted “into a bent position” is unclear.  The lever appears to be a straight element in any 
	In claim 2, line 1, “two bilaterally disposed” levers lacks explicit antecedent basis.
	In claim 5, it is unclear how a “bent position” is defined by a “stop”.  The lever does not appear to ever be bent and a stop does not appear to define a bent position.
	
Allowable Subject Matter

Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The recitation of a top for a convertible vehicle in claim 1 including a deflection lever which is pivoted into a straightened position relative to a link assembly when a top cover is in a closed position and pivots into a bent position relative to the link assembly when the top cover is in a storage position so that the cover is deflected around a free end of the deflection lever is not taught nor fairly suggested by the prior art of record.  The prior art includes linkages with various bows that support a cover.  There is no lever having a free end that deflects a fabric cover in the prior art.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meinert and Pfertner et al. disclose the prior art configurations of linkages and fabric cover arrangements.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
4/22/21ejec